DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claim 20 is cancelled.
Claims 1-19 and 21-23 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pharmacy preparation system”, in claims 1, 21, and 22, 
“soft tissue analysis server”, in claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claims 1, 21, and 22: Paragraph 00168 of the Specification discloses the “pharmacy preparation system” may include any system that is configured to manage and prepare compound solutions (e.g., TPN solutions and other multi-ingredient solutions) for administration to a patient. For example, the pharmacy preparation system 420 may include the Baxter® EXACTAMIX™ Compounder, which is an automated pumping system that compounds multiple sterile ingredients into a finished solution in one or more patient bags.
Claim 1: Paragraph 0058 of the Specification discloses the analysis server 408 may be shared logically and/or physically between the nutritional therapy component 404 (such as one or more infusion pumps, Paragraph 00166) and the nutritional status diagnostic component 402 (such as imaging devices, Paragraph 0052).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 7-9, 11, 17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0058673 to “Francis”, in view of U.S. Patent Application Publication No. 2017/0055926 to “Takahashi”, further in view of Non-Patent Literature: “Impact of Early Parenteral Nutrition on Muscle and Adipose Tissue Compartments During Critical Illness”, to Casaer et al. “Casaer”, and further in view of Non-Patent Literature: Cancer Cachexia in the Age of Obesity: Skeletal Muscle Depletion Is a Powerful Prognostic Factor, Independent of Body Mass Index”, to Martin et al. “Martin”.

Regarding claim 1, Francis discloses a system for monitoring a patient’s nutrition administration (Abstract) that determines a parenteral nutritional treatment (nutritional adjustment can include…adjusting the administration rate of a continuous enteral or parenteral feeding”, Paragraph 0142) to be performed before a medical procedure (Paragraph 0139, specifically compensating the nutrition administration, such as adjusting the nutritional intake before and/or after an anticipated event, such as an operative procedure).
Further, Francis discloses in determining a nutritional adjustment for administering the amount of nutrient (Paragraph 0009), medical information such as a diagnostic testing result (Paragraph 0010) is integrated into the determining of the nutritional adjustment (Paragraph 0009).  Francis further discloses in determining how and when to compensate for a deficit in nutritional administration, using the medical diagnostic test results and comparing them to a threshold, such as a deficit threshold (Paragraph 0160).  
Francis discloses determining a nutritional order parameter (Paragraph 0142).  Francis discloses the nutritional adjustment can include adjusting the administration rate of a continuous enteral or parenteral feeding for a selected time period (Paragraph 0142), which reads on a flow rate.  Since the nutritional adjustment is based on medical information from a diagnostic test, therefore the nutritional order parameter is based on the medical information from a diagnostic test.  Additionally Francis discloses determining the parenteral administration based on a threshold (Paragraph 0160, specifically the medical test results such as albumin or pre-albumin levels indicating a normal or abnormal level can be used to adjust the threshold for when to increase or decrease nutritional administration), and can recommend a nutritional intervention (Paragraph 0164).  
Francis further discloses the system transmit the nutritional order parameter of the parenteral nutritional treatment (“control signals can be generated by processor assembly to control operation of the pump”, Paragraph 0068; “once a nutritional adjustment is determined… the nutritional adjustment can be made immediately when a determination is made, which can be in real-time or near real-time, or the nutritional adjustment can be scheduled”, Paragraph 0141) [Examiner notes that it is inherent that once a nutritional adjustment, such as administration rate for parenteral feeding (Paragraph 0142) is determined, the processor has to transmit a control signal to the pump, in order for the adjustment to be real-time or near real-time].
Francis further discloses a parenteral nutrition pump (“Parenteral Pump”, Fig. 1A, Ref. 124) communicatively coupled to the pharmacy preparation system (“Communication between components of monitor system 100, including 101,102,103,104,106,108,109,110, 112, 114a-c, 116, 118, 120, 122, and 124 can be via wired or wireless communication, or a combination thereof”, Paragraph 0112) and configured to program a parenteral nutrition infusion therapy based on the received nutritional order parameter of the parenteral nutritional treatment, and provide the parenteral nutrition infusion therapy (“control signals can be generated by processor assembly to control operation of the pump”, Paragraph 0068; “once a nutritional adjustment is determined… the nutritional adjustment can be made immediately when a determination is made, which can be in real-time or near real-time, or the nutritional adjustment can be scheduled”, Paragraph 0141)  to the patient (“adjust the administration of nutrition to the patient”, Paragraph 0140).  
However, Francis does not disclose wherein the medical diagnostic testing is computed tomography and the system includes: 
a computed tomography ("CT") imaging device configured to perform a scan on a mid-section of a patient, and produce a set of two-dimensional images each of a slice at a different cross- sectional height of the mid-section, each two-dimensional image including radiodensity data related to imaged tissue of the patient; and a soft tissue analysis server communicatively coupled to the CT imaging device and configured to select a target two-dimensional image among the set of two-dimensional images by using the radiodensity data and to use the target two-dimensional image to determine a tissue surface area for each different value of radiodensity.
Takahashi teaches a computed tomography ("CT") imaging device (“CT system 100”; Paragraph 0024; Fig. 1A, Ref. 100) configured to perform a scan on a mid-section of a patient (“abdominal CT image data may be acquired…the image data may be collected from the CT imaging system 100”, Paragraph 0029), and produce a set of two-dimensional images (Takahashi teaches acquiring the image data, Paragraph 0029, where the image data may be a CT series or multiple CT images of a patient, Paragraph 0029, which reads on a set of images.  As can be seen in in Fig. 3 and Paragraph 0030, an exemplary abdominal CT image, the image is 2D).
Takahashi further teaches in choosing a selected CT image, the user may select an appropriate CT series from the acquired image data and select an appropriate CT image at a desired level (e.g., third lumbar spine level, L3) (Paragraph 0029).  It is inherent that the CT series of acquired CT image data contain images at different cross-section heights (levels) of the abdomen or mid-section.   This is further supported by Takahashi’s disclosure that the exact lumbar level of an image can be determined in process block 210 (Paragraph 0033). 
Takahashi further teaches a soft tissue analysis server (workstation such as operator workstation, Fig. 1B, Ref. 116, or networked workstation, Fig. 1B, Ref. 142, that includes a processor, such as processor 122 of Fig. 1, to quantify muscle and fat from abdominal image data, Paragraph 0008, 0042, 0046) communicatively coupled to the CT imaging device (See Fig. 1B, operator workstation or networked workstation being communicatively couple to a communication system, Ref. 128, that is coupled to the data acquisition system, Ref. 130, which is coupled to the components of the CT imaging device such as the X-ray detector elements, Ref. 110) and configured to select a target two-dimensional image among the set of two-dimensional images by using the radiodensity data (“the user may select an appropriate CT series that contains multiple CT Dicom images displayed in the axial and sagittal plane. The user may then scroll through the CT images to select an appropriate CT image at a desired level (e.g., third lumbar spine level (L3))”, Paragraph 0029).
Takahashi teaches using the target two-dimensional image to determine a tissue surface area for each different value of radiodensity (Paragraphs 0030-0032, 0046).  Takahashi teaches calculating different areas within an image such as an area defined by subcutaneous fat, visceral fat, muscle, and paraspinal muscle (Paragraph 0046).  Takahashi further teaches that in calculating the areas, differences in CT attenuation values are used, for example in determining subcutaneous fat, values from -200 to -30 HU are used (Paragraph 0031), while values from -30 to 200 HU are used for muscle (Paragraph 0032).  This reads on determine a tissue surface area for different value of radiodensity.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Francis's invention wherein the medical diagnostic testing is computed tomography and the system includes: a computed tomography ("CT") imaging device configured to perform a scan on a mid-section of a patient, and produce a set of two-dimensional images each of a slice at a different cross- sectional height of the mid-section, each two-dimensional image including radiodensity data related to imaged tissue of the patient; and a soft tissue analysis server communicatively coupled to the CT imaging device and configured to select a target two-dimensional image among the set of two-dimensional images by using the radiodensity data and to use the target two-dimensional image to determine a tissue surface area for each different value of radiodensity, as taught by Takahashi, in order to be able to quantify muscle and fat from a region of the body (Takahashi, Abstract), which has been shown to be useful as a biomarker to predict medical outcomes, and detect wasting syndrome that shorten survival (Takahashi, Paragraph 0004).
However, the modifications of Francis and Takahashi do not disclose the soft tissue analysis server is configured to create a distribution plot of the tissue surface area for each radiodensity value in Hounsfield Units ("HU"), locate a soft tissue peak within the distribution plot that corresponds to a local peak in the range of -50 HU and 80 HU.
Casaer teaches using Matlab and Statview to create a distribution plot of the tissue surface area for each radiodensity value in Hounsfield Units (HU) (See Fig. 1 and caption, Histogram corresponding to Muscle) where the attenuation in HU is plotted with the number of voxels representing the surface of a particular CT slice).  As can be seen in Fig. 1, the histogram for muscle includes a peak between 50 and 60 HU.  The region including the peak is differentiated from a region with low density muscle (0-30 HU) (See Fig. 1, histogram for muscle, differentiation of low density muscle, and distribution containing the local peak), and using broadest reasonable interpretation, this reads on locating a soft tissue peak within the distribution plot that corresponds to a local peak in the range of -50 HU and 80 HU.  The differentiation between low density muscle and other muscle containing the local peak in the distribution plot of muscle aid in quantifying the change in muscle composition (Page 2306, right column).  This quantification is broadly interpreted as an indication of the soft tissue peak since the instant specification discloses that the indication regards the muscle quantity and quality of a patient in relation to intramuscular adipose tissue (Specification, Paragraph 00109).  Additionally, the images used to derive the radiodensity distribution, had bone regions automatically excluded or segmented out (Page 2301, left column).  Therefore, all the images contained the lowest amount of bone.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis and Takahashi wherein the soft tissue analysis server is configured to create a distribution plot of the tissue surface area for each radiodensity value in Hounsfield Units ("HU"), locate a soft tissue peak within the distribution plot that corresponds to a local peak in the range of -50 HU and 80 HU), as taught by Casaer, in order to quantify muscle composition based on the proportion of low-density muscle to normal muscle, and on the difference in attenuation (Page 2306, right column).
The combination of Francis, Takahashi, and Casaer would also disclose transmitting an indication of the soft tissue peak since the pharmacy preparation system of Francis receives results from the medical diagnostics test, which as taught by Takahashi and Casaer would be CT, and the results would include radio density distribution that includes the soft tissue peak.
However, the modifications of Francis, Takahashi, and Caesar do not disclose the threshold for determining a parenteral nutritional treatment is when the soft tissue peak occurs below a predetermined threshold that includes a value between 28 and 50 HU and corresponds to a nutritionally unhealthy patient.
Martin teaches a threshold that includes a value between 28-50 HU that corresponds to a nutritionally unhealthy patient.  Martin teaches a threshold value of 41 HU for underweight and normal weight men and women, and 33 Hu for overweight or obese men and women (Table 2, Skeletal muscle attenuation) wherein below the threshold value indicates a patient with low muscle attenuation and has sarcopenia (Page 1542, right column, Section: Optimal Stratification, in regards to Table 2, wherein the threshold demarcates sarcopenia, i.e. below the threshold defines sarcopenia), which would read on a nutritionally unhealthy patient.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis, Takahashi, and Casaer, wherein the threshold is when the soft tissue peak occurs below a predetermined threshold that includes a value between 28 and 50 HU and corresponds to a nutritionally unhealthy patient, as taught by Martin, in order to determine whether a patient has sarcopenia that is correlated with significantly lower survival rate for cancer (Page 1542, right column, Section: Optimal Stratification), and therefore it would be obvious to increase the nutrition of the patient so the patient can be above the threshold to increase survivability.
Additionally, it would have been obvious to optimize the threshold to include a value between 28 and 50 HU, since Martin teaches threshold values that indicate sarcopenia of men and women in different weight classes, that would lead to low cancer survivability, and therefore optimizing the threshold to include a value between 28 and 50 HU would allow one to determine at risk patients that would need parenteral treatment to increase cancer survivability. 

Regarding claim 2, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 1 above.  
Francis further discloses electronic medical records server (digital information systems that include patient’s electronic medical record, Paragraph 0088) configured to: 
receive and store the soft tissue peak (“diagnostic results from testing performed on the patient”, Paragraph 0088, wherein as disclosed in the claim 1 rejection would include the soft tissue peak); 
compare the soft tissue peak to the predetermined threshold (determining how and when to compensate for a deficit in nutritional administration, using the medical diagnostic test results and comparing them to a threshold, such as a deficit threshold, Paragraph 0160);
transmit an alarm if the soft tissue peak is below a predetermined threshold (“generate an indicator when a diagnostic result is abnormal and may indicate that a nutritional adjustment should be considered. The setting can be set to generate indicators for particular types or degrees of abnormal results”, Paragraph 0163); and 
transmit a message to the pharmacy preparation system indicative that the parenteral nutritional treatment is to be performed (“an indicator can be generated to alert that an adjustment is being made…the indicator can be generated, and the nutritional adjustment can be made immediately”, Paragraph 0141).  

  	Regarding claim 3, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Francis discloses the nutritional adjustment can include adjusting the administration rate of a continuous enteral or parenteral feeding for a selected time period (Paragraph 0142), which reads on an infusion rate.

Regarding claim 4, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 3 above.
Francis discloses a nutritional input screen (Paragraph 0170; Fig. 5, Ref. 500) to select nutrients, micronutrients, and/or macronutrients and the form of nutritional intake (Paragraph 0170).  As seen in Fig. 5, the list of nutrients, micronutrients, and macronutrients include sodium, potassium, calcium, iron, and folic acid.

Regarding claim 7, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 1 above.
Francis further teaches wherein the parenteral nutrition pump (“Parenteral pump”, Fig. 1A, Ref. 124) includes a gravity-operated pump (“the pump operates using gravity to administer the formula”, Paragraph 0024).

Regarding claim 8, Francis discloses a parenteral nutritional diagnostic apparatus (“a system for monitoring a patient’s nutrition administration”, Abstract) operable with at least one imaging device comprising (“imaging device”, Paragraph 0178) with at least one processor (“processor assembly”, Fig. 1A, Ref. 101), configured to provide medical diagnostic information to evaluate a nutritional status of the patient (“medical diagnostic test results, can be used to determine how and when to compensate for a deficit in nutritional administration”, Paragraph 0160). Francis further discloses determining a nutritional status for the patient based on a predetermined threshold (comparing diagnostic results to a threshold, Paragraph 0160, that determines whether or not an indicator should be generate, Paragraph 0160, which may trigger evaluation of nutritional status or nutritional deficit, Paragraph 0171) and provide information indicative of the nutritional status of the patient (Paragraphs 0171-0172, specifically a screen 600 that provides access to nutritional status, and can be displayed in status area 602 for a selectable period of time).
However, Francis does not disclose the processor is communicatively coupled to the at least one imaging device and configured to receive a set of medical images, each medical image (i) taken of a different cross-section of a patient, and (ii) including radiodensity data related to imaged tissue of the patient, select a target medical image among the set of medical images that corresponds to a desired area of the patient, and use the target medical image to determine a tissue area for each different value of radiodensity. 
Takahashi teaches a processor (processor 122 of operator workstation 116, Paragraph 0028) communicatively coupled to the at least one imaging device (See Fig. 1B, operator workstation being communicatively couple to a communication system, Ref. 128, that is coupled to the data acquisition system, Ref. 130, which is coupled to the components of the CT imaging device such as the X-ray detector elements, Ref. 110), configured to receive a set of medical images (“The image data may be selected from a folder provided on the user interface containing multiple CT images of a patient. For example, the user may select an appropriate CT series that contains multiple CT Dicom images”, Paragraph 0029), each medical image (i) taken of a different cross-section of a patient (“The user may then scroll through the CT images to select an appropriate CT image at a desired level (e.g., third lumbar spine level (L3)”, Paragraph 0029; in selecting a CT image at a desired level, it is inferred that the image series contain images at different levels of the midsection, such as lumbar 1, 3, and 5, See Paragraph 0033), and (ii) including radiodensity data related to imaged tissue of the patient (each image contain data in CT attenuation values, HU, Paragraph 0031, which reads on radiodensity data, wherein different ranges of HU reflects different types of tissue, Paragraphs 0031-0032).
Takahashi further discloses selecting a target medical image among the set of medical images that corresponds to a desired area of the patient (“select an appropriate CT image at a desired level (e.g., third lumbar spine level (L3)”, Paragraph 0029).  Since the selecting is performed through the GUI of the operator workstation, this reads on the processor performing the selection.
Takahashi teaches using the target two-dimensional image to determine a tissue surface area for each different value of radiodensity (Paragraphs 0030-0032, 0046).  Takahashi teaches calculating different areas with in an image such as an area defined by subcutaneous fat, visceral fat, muscle, and paraspinal muscle (Paragraph 0046).  Takahashi further teaches that in calculating the areas, differences in CT attenuation values are used, for example in determining subcutaneous fat, values from -200 to -30 HU are used (Paragraph 0031), while values from -30 to 200 HU are used for muscle (Paragraph 0032).  This reads on determine a tissue surface area for different value of radiodensity
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Francis's invention wherein the invention includes an image interface communicatively coupled to the at least one imaging device, the image interface configured to receive a set of medical images, each medical image (i) taken of a different cross-section of a patient, and (ii) including radiodensity data related to imaged tissue of the patient; and at least one processor configured to select a target medical image among the set of medical images that corresponds to a desired area of the patient and use the target medical image to determine a tissue area for each different value of radiodensity, as taught by Takahashi, in order to be able to quantify muscle and fat from a region of the body (Takahashi, Abstract), which has been shown to be useful as a biomarker to predict medical outcomes, and detect wasting syndrome that shorten survival (Takahashi, Paragraph 0004).  Therefore, the medical diagnostic tests of Francis is modified to use the CT system Takahashi.
However, the modifications of Francis and Takahashi do not disclose determining a distribution of the tissue surface area for each radiodensity value, and locating a soft tissue peak within the distribution that corresponds to a local peak at a region in the distribution that is related to muscle tissue, organ tissue, and intramuscular adipose tissue.  
Casaer teaches using Matlab and Statview to create a distribution plot of the tissue surface area for each radiodensity value in Hounsfield Units (HU) (See Fig. 1 and caption, Histogram corresponding to Muscle. where the attenuation in HU is plotted with the number of voxels representing the surface of a particular CT slice).  As can be seen in Fig. 1, the histogram for muscle includes a peak between 50 and 60 HU.  The region including the peak is differentiated from a region with low density muscle (0-30 HU) (See Fig. 1, histogram for muscle, differentiation of low density muscle, and distribution containing the local peak), and using broadest reasonable interpretation, this reads on locating a soft tissue peak within the distribution plot that corresponds to a local peak in the range of -50 HU and 80 HU.  The differentiation between low density muscle and other muscle containing the local peak in the distribution plot of muscle aid in quantifying the change in muscle composition (Page 2306, right column).  This quantification is broadly interpreted as an indication of the soft tissue peak since the instant specification discloses that the indication regards the muscle quantity and quality of a patient in relation to intramuscular adipose tissue (Specification, Paragraph 00109).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis and Takahashi wherein the system includes determining a distribution of the tissue surface area for each radiodensity value, and locating a soft tissue peak within the distribution that corresponds to a local peak at a region in the distribution that is related to muscle tissue, organ tissue, and intramuscular adipose tissue, as taught by Casaer, in order to quantify muscle composition based on the proportion of low-density muscle to normal muscle, and on the difference in attenuation (Page 2306, right column).
The combination of Francis, Takahashi, and Casaer would also disclose transmitting an indication of the soft tissue peak since the pharmacy preparation system of Francis receives results from the medical diagnostics test, which as taught by Takahashi and Casaer would be CT, and the results would include radio density distribution that includes the soft tissue peak.  
However, the modifications of Francis, Takahashi, and Caesar do not disclose the threshold for determining a nutritional status for the patient is when the soft tissue peak occurs below a predetermined threshold that includes a value between 28 and 50 HU and corresponds to a nutritionally unhealthy patient.
Martin teaches a threshold that includes a value between 28-50 HU that corresponds to a nutritionally unhealthy patient.  Martin teaches a threshold value of 41 HU for underweight and normal weight men and women, and 33 Hu for overweight or obese men and women (See Page 1544, Table 2, Skeletal muscle attenuation) wherein below the threshold value indicates a patient with low muscle attenuation and has sarcopenia (Page 1542, right column, Section: Optimal Stratification, in regards to Table 2, wherein the threshold demarcates sarcopenia, i.e. below the threshold defines sarcopenia), which would read on a nutritionally unhealthy patient.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis, Takahashi, and Casaer, wherein the threshold is when the soft tissue peak occurs below a predetermined threshold that includes a value between 28 and 50 HU and corresponds to a nutritionally unhealthy patient, as taught by Martin, in order to determine whether a patient has sarcopenia that is correlated with significantly lower survival rate for cancer (Page 1542, right column, Section: Optimal Stratification), and therefore it would be obvious to determine the nutritional status using the system of Francis to determine if an increase in nutrition to the patient is needed so the patient can be above the threshold to increase survivability.
Additionally, it would have been obvious to optimize the threshold to include a value between 28 and 50 HU, since Martin teaches threshold values that indicate sarcopenia of men and women in different weight classes, that would lead to low cancer survivability, and therefore optimizing the threshold to include a value between 28 and 50 HU would allow one to determine at risk patients that would need parenteral treatment to increase cancer survivability. 

Regarding claim 9, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 8 above.
Takahashi teaches acquiring a series of CT image (Paragraph 0029), where in the CT images contain multiple images in the axial plane (Paragraph 0029), wherein the CT images are abdominal CT images (Paragraph 0030). This reads on different lateral cross-sections of a mid-section (abdomen) of the patient.

Regarding claim 11, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 8 above.
Francis discloses comparing the nutritional status of the patient to a predetermined threshold (determining how and when to compensate for a surplus/deficit in nutritional administration, using the medical diagnostic test results and comparing them to a threshold, such as a surplus and/or deficit threshold, Paragraph 0160); 
Francis further disclose the system can transmit a message (displays for formula recommendation information for the patient, including formula administration parameters, Paragraph 0188) indicative the patient should undergo the nutritional treatment when the nutritional status is less than the predetermined threshold (a recommendation can be for a formula or formula parameter due to a change in patient status, or to compensate for a detected or predicted deficit or surplus”, Paragraph 0188; where patient status can be a nutritional status to indicate if there is a deficit, Paragraph 0172, which indicates the nutritional status is less than a predetermined threshold, in this case below the deficit threshold, Paragraph 0160).  Additionally this would read on transmitting a message from the comparison of nutritional status, that a nutritional treatment before another medical procedure is not needed when the nutritional status is greater than the predetermined threshold, since the recommendation can be indicative of a surplus of nutrition.

Regarding claim 17, Francis discloses a parenteral nutritional diagnostic method (“system and method for monitoring and documenting nutrition administration to ensure proper nourishment of patients who are fed enterally, parenterally, or orally”, Paragraph 0060) comprising:
acquiring in at least one processor (“processor assembly”, Fig. 1A, Ref. 101; Paragraph 0061; processor assembly can access one or more databases with imaging data, Paragraph 0084) from an imaging device, a set of medical images (“imaging data”, Paragraph 0084; it is inherent that the medical images are from an imaging device) and evaluating, via the at least one processor, a first nutritional status and a second nutritional state (“determine whether to change the cumulative or incremental surplus and/or deficit thresholds”, Paragraph 0160; See also Fig. 6A, Nutritional Status: “Deficit/Surplus”).
However, Francis does not disclose wherein the medical images are each of a slice at a different cross-section of a patient, each image including radiodensity data related to imaged tissue of the patient and selecting, via the at least one processor, a target medical image from the set of analyzed medical images.
Takahashi teaches selecting, via the at least one processor (Fig. 1, Ref. 148; Paragraph 0027), a target medical image (“select an appropriate CT image at a desired level (e.g., third lumbar spine level (L3)”, Paragraph 0029) from the set of analyzed medical images (“CT series”, Paragraph 0029). [Examiner notes: Since the selecting is performed through the GUI of the operator workstation, this reads on the processor performing the selection] Takahashi further teaches the medical images are each of a slice at a different cross-section of a patient (“The user may then scroll through the CT images to select an appropriate CT image at a desired level (e.g., third lumbar spine level (L3)”, Paragraph 0029; in selecting a CT image at a desired level, it is inferred that the image series contain images at different levels of the midsection, such as lumbar 1, 3, and 5, See Paragraph 0033), and each image including radio density data related to imaged tissue of the patient (each image contain data in CT attenuation values, HU, Paragraph 0031, which reads on radiodensity data, wherein different ranges of HU reflects different types of tissue, Paragraphs 0031-0032).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Francis's invention wherein the invention includes the medical images are each of a slice at a different cross-section of a patient, each image including radiodensity data related to imaged tissue of the patient and selecting, via the at least one processor, a target medical image from the set of analyzed medical images, as taught by Takahashi, in order to be able to quantify muscle and fat from a region of the body (Takahashi, Abstract), which has been shown to be useful as a biomarker to predict medical outcomes, and detect wasting syndrome that shorten survival (Takahashi, Paragraph 0004). 
However, the modifications of Francis and Takahashi do not disclose analyzing, via the at least one processor, the set of medical images to determine a total bone tissue area that corresponds to a designated area of the patient; 
determining, via the at least one processor, from the target medical image a distribution of radiodensity values; and
identifying, via the at least one processor, a local peak at a region in the distribution of radiodensity values that is related to at least one of muscle tissue, organ tissue, or intramuscular adipose tissue.
Casaer teaches using Matlab and Statview to create a distribution plot of the tissue surface area for each radiodensity value in Hounsfield Units (HU) (See Fig. 1 and caption, Histogram corresponding to Muscle. where the attenuation in HU is plotted with the number of voxels representing the surface of a particular CT slice).  As can be seen in Fig. 1, the histogram for muscle includes a peak between 50 and 60 HU.  The region including the peak is differentiated from a region with low density muscle (0-30 HU) (See Fig. 1, histogram for muscle, differentiation of low density muscle, and distribution containing the local peak). The differentiation between low density muscle and other muscle containing the local peak in the distribution plot of muscle aid in quantifying the change in muscle composition (Page 2306, right column).  This quantification is broadly interpreted as an indication of the soft tissue peak since the instant specification discloses that the indication regards the muscle quantity and quality of a patient in relation to intramuscular adipose tissue (Specification, Paragraph 00109).  Additionally, the images used to derive the radiodensity distribution, had bone regions automatically excluded or segmented out (Page 2301, left column).  In segmenting out the bone, (HU>176), all the bone tissue area must be determined and the resulting images all contain the lowest amount of bone.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis and Takahashi wherein the method includes analyzing, via the at least one processor, the set of medical images to determine a total bone tissue area that corresponds to a designated area of the patient; determining, via the at least one processor, from the target medical image a distribution of radiodensity values;  and identifying, via the at least one processor, a local peak at a region in the distribution of radiodensity values that is related to at least one of muscle tissue, organ tissue, or intramuscular adipose tissue, as taught by Casaer, in order to quantify muscle composition based on the proportion of low-density muscle to normal muscle, and on the difference in attenuation (Page 2306, right column).  
Casaer further teaches evaluating a first nutritional status of the patient if a radiodensity value of the soft tissue peak is within a first radiodensity range; and a second nutritional status of the patient if a radiodensity value of the soft tissue peak is within a second radiodensity range.  Casaer teaches that an increase proportion of low density muscle correlates with a higher mean daily total caloric intake, and also that the reverse is true (decrease in caloric intake, results in decrease in low density muscle).  This can be broadly interpreted as the local peak with increased caloric intake would shift towards the low density muscle range of 0-30 HU, while the peak would be shift towards higher values about 30HU, with decrease caloric intake.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis and Takahashi wherein the method includes evaluating a first nutritional status of the patient if a radiodensity value of the soft tissue peak is within a first radiodensity range and evaluating a second nutritional status of the patient if a radiodensity value of the soft tissue peak is within a second radiodensity range, as further taught by Casaer, in order to determine a relationship between muscle composition and caloric intake by parenteral nutrition infusion (Page 2304, Right column).    
However, the modifications of Francis, Takahashi, and Caesar do not disclose wherein the first radiodensity range includes a value greater than 50 HU and corresponds to a nutritionally healthy patient and a second radiodensity range that includes a value between 28 HU and 50 Hu and corresponds to a nutritionally unhealthy patient.
Martin teaches a value between 28-50 HU that corresponds to a nutritionally unhealthy patient.  Martin teaches a range of 41 HU and below for underweight and normal weight men and women, and 33 HU and below for overweight or obese men and women (Table 2, Skeletal muscle attenuation) wherein below the threshold value indicates a patient with low muscle attenuation and has sarcopenia, (Page 1542, right column, Section: Optimal Stratification), which would read on a nutritionally unhealthy patient, while those above the range are deemed to not have sarcopenia since the value is a threshold that demarcates sarcopenia (Page 1542, right column, Section: Optimal Stratification), and therefore values above 41 HU would include a value greater than 50 HU and corresponds to a nutritionally healthy patient.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis, Takahashi, and Casaer, wherein the first radiodensity range includes a value greater than 50 HU and corresponds to a nutritionally healthy patient and a second radiodensity range that includes a value between 28 HU and 50 Hu and corresponds to a nutritionally unhealthy patient., as taught by Martin, in order to determine whether a patient has sarcopenia that is correlated with significantly lower survival rate for cancer (Page 1542, right column, Section: Optimal Stratification), as compared to a patient that does not have sarcopenia.
Additionally, it would have been obvious to optimize the threshold to include a value between 28 and 50 HU that corresponds to nutritional unhealthy patients, and a second range that include a value greater than 50 HU, since Martin teaches threshold values that indicate sarcopenia of men and women in different weight classes, that would lead to low cancer survivability, and therefore optimizing the threshold to include a value between 28 and 50 HU that correspond to nutritionally unhealth patients and a threshold greater than 50 HU to correspond with nutritionally healthy patients would allow one to determine at risk patients that would need parenteral treatment, and also those patients that would not need additional treatment to increase cancer survivability. 


Regarding claim 19, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 17 above.
As disclosed in the claim 17 rejection above, Casaer teaches in Fig. 1, wherein the distribution of radiodensity values includes at least one of a number of pixels of the target medical image for each radiodensity value (See Fig. 1, histogram for muscle with Y-axis of voxels in units of “n”).

Regarding claim 20, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 17 above.
As disclosed in the rejection for claim 17, the radiodensity distribution contain two ranges of muscle tissue.  Although Casaer does not explicitly teach that the first radiodensity range is from 40 HU to 80 HU, and wherein the second radiodensity range is from 0 HU to 40 HU, Casaer, instead, teaches that a first range is from 31-100 Hu, and a second range is from 0-30 HU (See Fig. 1C, muscle attenuation depicting 2 ranges for muscle).  
However, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis, Takahashi, and Casaer, wherein the first radiodensity range is from 40 HU to 80 HU, and wherein the second radiodensity range is from 0 HU to 40 HU, as taught by Casaer, because it has been held before that "in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists" (see MPEP 2144.05 subsection I), no criticality is given for the claimed ranges, one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 21, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 17 above.
Francis further discloses generating an indicator (Paragraph 0163) or alert (Paragraph 0165) when abnormal diagnostic results occurs (Paragraph 0165) to change the nutritional requirement for the patient (Paragraph 0165).  Using broadest reasonable interpretation this would read on generating an alert for the patient having a nutritional state of either a surplus or deficit, since the system tries to adjust for both (See Paragraphs 0160 and 0161).  Therefore, this would read on generating an alarm based on the patient having the second nutritional status of a surplus, as described in the claim 17 rejection.  
Francis further discloses transmitting at least one of the alarm or alert to the pharmacy preparation system.  Francis discloses the indicator can be displayed in one or more screens associated with the patient’s nutritional care of the system (Paragraph 0163), which is broadly interpreted as a pharmacy preparation system as disclosed in the claim 1 rejection above.  

Regarding claim 22, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 17 above.
Francis further discloses a recommendation for compensating for the nutritional deficit can be calculated using the patient's present nutritional requirements, predicted nutritional requirements for the patient, and information in nutrition database (Paragraph 0153).  Francis discloses the formula can be changed (Paragraph 0153), when the patient has a surplus that can be corrected by adjusting the patient’s nutritional requirements (Page 0121).  Francis discloses nutritional adjustment can be made by adding supplemental nutrition or increasing vitamin intake (Paragraph 0142).  This reads on determining a component or composition of a nutritional solution.  Francis further discloses nutritional goals using a patient’s weight (Paragraph 0118), wherein the nutritional goals could include target goals such as total target volume (Paragraph 0209).  This reads on the total volume of the nutritional solution administered being based on at least one demographic trait of the patient (weight).  

Regarding claim 23, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 22 above.
Francis further discloses a recommendation for compensating for the nutritional deficit can be calculated using the patient's present nutritional requirements, predicted nutritional requirements for the patient, and information in nutrition database (Paragraph 0153).  
Francis discloses determining administration parameters (volume, administration rate, Paragraph 0142) for an infusion pump (Pump 102 or 124, Fig. 1A) based on (i) and (ii) (See rejection for claim 22).  Francis further discloses creating, an administration message that includes the administration parameters and an identifier of the patient (“patient's nutritional requirement information displayed in screen 200. Screen 200 includes a patient demographic area 202, patient status area 204, weight calculation area 206, nutritional requirement calculation area 208, and formula and formula parameters calculation area 210. The formula parameters can include a formula selected for administration and/or administration parameters”, Paragraph 0114 and Fig. 2).  Francis discloses 
transmitting, via the at least one processor, the administration message to the infusion pump to cause a nutritional therapy to be administered to the patient identified by the identifier and according to the administration parameters (“can generate control signals that are provided to the controller 103 of the pump 102 for controlling operation of the pump 102 …. control the pump 102 to output the formula in accordance with selected administration parameters”, Paragraph 0093; “ID data is used to correlate the received measurement data and/or sensor data to a particular patient, pumps 102 or 124, formula container, and/or measurement capture device 108”, Paragraph 0100).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Francis, in view of Takahashi, further in view of Casaer, and further in view of Martin, as modified and applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0019138 to Kaucky et al. “Kaucky”, 

Regarding claim 5, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 1 above.
However, the modifications of Francis, Takahashi, Casaer, and Martin do not explicitly disclose the pharmacy preparation system is configured to at least one of: 
(i) prepare a nutritional substance for the parenteral nutrition infusion therapy based at least in part on the soft tissue peak; or 
(ii) select a premix container for the parenteral nutrition infusion therapy based at least in part on the soft tissue peak.   
Kaucky further teaches wherein the pharmacy preparation system is configured to select a premix container for the parenteral nutrition infusion therapy based at least in part on the requested therapy (Paragraph 0011).  Kaucky teaches the requested therapy may include use of a premix solution to which at last a first addition maybe added to yield the desired preparation for therapy administration to the patient (Paragraph 0011).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis, Takahashi, Casaer, and Martin,  wherein the pharmacy preparation system is configured to select a premix container for the parenteral nutrition infusion therapy based at least in part on the soft tissue peak, as taught by Kaucky, since bags of premix formulations may be a practical option for hospitals to provide standard premix PN (parenteral nutrition) for patients in a convenient and easy-to activate system. (Kaucky, Paragraph 0009).
Further since modifications of Francis, Takahashi, Casaer, and Martin teaches the requested therapy is based on the soft tissue peak, this reads on the pharmacy preparation system is configured to select the premix container for the parenteral nutrition infusion therapy based at least in part on the soft tissue peak.  

Regarding claim 6, the modification so of Francis, Takahashi, Casaer, Martin, and Kaucky disclose all the features of claim 5 above.
Francis further discloses determining the nutritional order parameter an age of the patient, a gender of the patient, a weight of the patient, a disease state of the patient, a physiological parameter of the patient, and the medical procedure to be performed on the patient (“The term "nutritional requirements" as used herein refers to the nutritional needs of the patient for one or more nutrients, based on factors, such as the patient's weight, age, and health status”, Paragraph 0089; differences in a protocol’s administration parameters with the nutritional requirements result in adjustments to the administration parameters such as administration rate (weight/time or volume/time), duration, and/or total weight or volume, for a selectable number of time intervals, Paragraph 0091).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Francis, in view of Takahashi, further in view of Casaer, and further in view of Martin as modified and applied to claim 8 above, and further in view of Non-Patent Literature: “Prevalence and clinical implications of sarcopenic obesity in patients with solid tumours of the respiratory and gastrointestinal tracts: a population-based study”, to Prado et al. “Prado”. 

Regarding claim 10, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 8 above.
As disclosed in the claim 8 rejection above, Takahashi teaches wherein the desired level of the selected CT image is at the third lumbar spine level (e.g., third lumbar spine level (L3)”, Paragraph 0029).
However, the modifications of Francis, Takahashi, Casaer, and Martin do not explicitly disclose wherein the desired area of the patient is between a third lumbar vertebra and a fourth lumbar vertebrae.
Prado teaches wherein the desired area of the patient is between a third lumbar vertebra and a fourth lumbar vertebra (“The third lumbar vertebrae (L3) was chosen as a standard landmark and two consecutive CT images extending from L3 to the iliac crest were chosen to measure muscle cross-sectional area”, Page 630, right column; the two consecutive CT images extending from L3 to the iliac crest reads on an area between a third lumbar vertebra and a fourth lumbar vertebra).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis, Takahashi, Casaer, and Martin, wherein the desired area of the patient is between a third lumbar vertebra and a fourth lumbar vertebrae, as taught by Prado, in order to identify and quantify the skeletal muscle in the region, which directly relates to a whole-body muscle mass (Prado, Page 630, right column).  

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Francis, in view of Takahashi, further in view of Casaer, and further in view of Martin as modified and applied to claim 8 above, and further in view of U.S. Patent Application Publication No. 2017/0148156 to Bregman-Amitai et al. “Amitai”. 

Regarding claim 12, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 8 above.  
However, the modifications of Francis, Takahashi, Casaer, and Martin do not disclose: 
determine the tissue area for each different value of radiodensity by: 
creating a number of bins between -150 HU and 150 HU, each bin corresponding to a different value of radiodensity; 
assigning each pixel from the target medical image to one of the bins; and determining a tissue area for each bin by summing the pixels assigned to the respective bin.  
Amitai teaches determine the tissue area for each different value of radiodensity by: 
creating a number of bins between -150 HU and 150 HU, each bin corresponding to a different value of radiodensity and assigning each pixel from the target medical image to one of the bins (“the histogram bins may be defined for ranges of HU values”, Paragraph 0129; “the histogram is created for pixels in the range −21 HU to +150 HU, in bins of size 5 HU”, Paragraph 0130); and 
determining a tissue area for each bin by summing the pixels assigned to the respective bin (Paragraph 0130-0131). [Examiner notes that Amitai teaches that the histogram is based on the HU values of pixels in the image, Paragraph 0129, and that each bin has a size of 5HU (Paragraph 0130).  Amitai further teaches determining the value of the bins (which infers a total HU value of pixels in the bin, i.e. a sum), and identifying the greatest value (Paragraph 0131), wherein the value of bins reflect a region (which reads as area) of a type of tissue, such as the highest value of the bins reflecting a liver tissue area (Paragraph 0131).  This reads on determining a tissue area for each bin by summing the pixels assigned to the respective bin.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis, Takahashi, Casaer, and Martin wherein the system determines the tissue area for each different value of radiodensity by: creating a number of bins between -150 HU and 150 HU, each bin corresponding to a different value of radiodensity; assigning each pixel from the target medical image to one of the bins; and determining a tissue area for each bin by summing the pixels assigned to the respective bin, as taught by Amitai, in order to determine tissue areas indicating a specific type of tissue to be used for additional processing such as the creation of a binary mask (Amitai, Paragraph 0131).  

Regarding claim 13, the modifications of Francis, Takahashi, Casaer, Martin, and Amitai disclose all the features of claim 12 above.  
As disclosed in the claim 12 rejection above, Amitai teaches that the bins have a size of 5 HU (“the histogram bins may be defined for ranges of HU values”, Paragraph 0129; “the histogram is created for pixels in the range −21 HU to +150 HU, in bins of size 5 HU”, Paragraph 0130). 
However, Amitai does not explicitly teach that the bins have a width between 0.1 HU and 2 HU.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the size of the bins taught by Amitai so that the widths or size is between 0.1 HU and 2 HU because it has been held before that "it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05.II.A), no criticality is given for the claimed ranges, one of ordinary skill in the art could have made the modification with known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Francis, in view of Takahashi, further in view of Casaer, further in view of Martin, and further in view of Amital as modified and applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2016/0374629 to Kawata et al. “Kawata”. 

Regarding claim 14, the modifications of Francis, Takahashi, Casaer, Martin, and Amitai disclose all the features of claim 12 above.  
However, the modifications of Francis, Takahashi, Casaer, Martin, and Amitai do not disclose wherein each of the pixels within the target medical image is color-coded based on the radiodensity of the tissue shown within the pixel.
Kawata teaches wherein each of the pixels within the target medical image is color-coded based on the radiodensity of the tissue shown within the pixel (Paragraph 0058).  Kawata teaches “reconstructor 36 is also capable of generating a plurality of X-ray CT image data that are color-coded according to energy components by assigning a tone corresponding to the energy component to each pixel of X-ray CT image data of respective energy components” (Paragraph 0058), wherein the energy component is broadly interpreted as radiodensity since Kawata teaches the energy component is the measure of energy level of photons in the CT system (Paragraph 0034).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis, Takahashi, Casaer, Martin, and Amitai, wherein each of the pixels within the target medical image is color-coded based on the radiodensity of the tissue shown within the pixel, as taught by Kawata, in order to easily visualize the distribution of the radiodensity within the tissue.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Francis, in view of Takahashi, further in view of Casaer, and further in view of Martin as modified and applied to claim 8 above, and further in view of U.S. Patent Application Publication No. 2017/0263023 to “Zhou”. 

Regarding claim 15, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 8 above.
As disclosed in the claim 8 rejection above, Takahashi teaches determining a first tissue area for each different value of radiodensity of the target medical image.
However, the modifications of Francis, Takahashi, Casaer, and Martin do not disclose determining a center-of-mass within the target medical image and imposing a region-of-interest over the target medical image such that a geometric center of the region of interest is aligned with the center-of-mass.
Zhou teaches the bounding box for each target anatomical structure can be defined as a bounding box centered at the center of mass of the segmented structure (Paragraph 0023).  This reads on determining a center-of mass within the target medical image and imposing a region-of-interest (bounding box) over the target medical image such that a geometric center of the region of interest is aligned with the center-of-mass (centering the bounding box at the center of mass).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis, Takahashi, Casaer, and Martin, wherein the system includes determining a center-of-mass within the target medical image and imposing a region-of-interest over the target medical image such that a geometric center of the region of interest is aligned with the center-of-mass, as taught by Zhou, in order to define a region of interest that encompasses a target anatomy, in the smallest possible ROI or bounding box (Zhou, Paragraph 0023).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Francis, in view of Takahashi, further in view of Casaer, further in view of Martin, and further in view of Zhou as modified and applied to claim 15 above, and further in view of U.S. Patent Application Publication No. 2015/0265236 to Garner et al. “Garner”. 

Regarding claim 16, the modifications of Francis, Takahashi, Casaer, Martin, and Zhou disclose all the features of claim 15 above.
As disclosed in the claim 8 rejection above, Takahashi teaches determining multiple areas for each different value of radiodensity of the target medical image, and therefore would read on teaching first and second tissue areas for each different value of radiodensity of the target medical image.  Additionally Takahashi teaches using a spine or bone mask (Paragraph 0048) to identify high density objects in a region, such as bone (Paragraph 0048).  
Further Zhou teaches determining a center-of-mass within the target medical image and imposing a region-of-interest over the target medical image such that a geometric center of the region of interest is aligned with the center-of-mass (See claim 15 rejection above.)
However, the modifications of Francis, Takahashi, Casaer, Martin, and Zhou do not explicitly disclose determining a second center-of-mass within the first region-of-interest using only the bone tissue and impose a second region-of-interest to replace the first region-of-interest over the target medical image such that a geometric center of the second region of interest is aligned with the second center-of-mass.
Garner teaches using only features of the bones in computerized tomography (CT) scan to locate a desired second anatomical feature (Paragraph 0084).  Garner further teaches, that bone material appears bright in the images and have higher pixel intensity values and can be more easily distinguished (Paragraph 0160) and should be more easily identifiable (Paragraph 0084). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Francis, Takahashi, Casaer, Martin, and Zhou, wherein the determining a center-of-mass within the target medical image and imposing a region-of-interest over the target medical image such that a geometric center of the region of interest is aligned with the center-of-mass, using only bone tissue, and replace the region of interest defined by a CT image with a region of interest defined by using only bone tissue, as taught by Garner, in order to improve the selected region of interest, since it is easier to distinguish bone tissue features because this features are brighter in the CT image (Garner, Paragraphs 0084, 0160), and therefore distinguishing the center of mass would be easier to then define a region of interest that would read on a second region of interest.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Francis, in view of Takahashi, further in view of Casaer, and further in view of Martin as modified and applied to claim 17 above, and further in view of U.S. Patent Application Publication No. 2009/0175407 to Harer et al. “Harer”. 

Regarding claim 18, the modifications of Francis, Takahashi, Casaer, and Martin disclose all the features of claim 17 above.
Takahashi further teaches using a smoothing filter on the selected image (Paragraph 0030) to reduce noise for image preparation, which when combined with the teachings of Casaer of creating a distribution of radiodensity values (See claim 17 rejection above), would read on smoothing the distribution of the radiodensity values. 
However, the modifications of Francis, Takahashi, and Casaer do not disclose using a Savitzky-Golay digital filter, a moving-average filter, a multi-pass filter, or a convolution filter for the smoothing.  
Harer teaches using a Savitzky-Golay filter (Paragraph 0054) applied to a computed tomography method (“computer tomography”, Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as describe by Francis, Takahashi, Casaer, and Martin, wherein the smoothing filter for the radiodensity values is a Savitzky-Golay digital filter, as taught by Harer, in order to smooth the projection data in advance in order to eliminate random variations due to noise or local material inhomogeneities (Harer, Paragraph 0054).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793